 5:07 "'f
~p~




                                                                                                 CD
                                            Etta



 Yes due to lack of action
 to remedy-- no one
 called me back after I
 spoke to u last night,
 chief did not call me as
 u promised, and signs
 were not returned to me
 r put back up..

                       Fri, Jul 27, 4:55 PM
                 ,,.~_,"W·~-f:.;:;;.-'-.-"(~~~:::--:1.: :~!9-:-t··:   . -: ... : .··:        :   ;=-~·,""


            :-~Atter· turttier:
            ~'     :. -
                   -    ·:    ·.
                               . .-    :"
                                                          . :.:              :: : ·.              ..-:~
            r     inv~~tigatiQn~ I
            f i,:ieternlined·one.Sign
            ~ ;wa~ QJ1 1private ;property
            Land1not in·.\fio!ation· .~ - - -:
             that was returned. Your
             attorney has response
             from our attorney& Call if
                  you have questions

                                                                                             0

                        ••                                                              -G
                                                                                        ••




                                                                                                                        Exhibit 4
                                                                                                            Shavano Park Bates No. 00034
 5:07..,
"Phone                   ..   ·-
                               CD

  Retumed where? All
  signs had the
  homeowners
  permission to place.




                               0
           ••                 r: G




                                                 Exhibit 4
                                     Shavano Park Bates No. 00035
   5:07 "f        •• 9 '• :l
tC Phoa.e


                        CD




                  Delivered


                       0
             ••            G




                                           Exhibit 4
                               Shavano Park Bates No. 00036
